McMurray, Presiding Judge.
Defendant was convicted of burglary and sentenced to serve a term of 5 years in the penitentiary. A motion for new trial based upon the general grounds alone was denied after a hearing. After the appeal was filed in this court defendant’s appointed counsel filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), that is, that after a careful and conscientious examination of the record and proceedings counsel believes that an appeal from this case would be wholly frivolous.
Counsel has fully complied with the requirements of Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
We have examined the record and transcript to determine whether, in fact, the appeal is wholly frivolous. Finding that it is, counsel is. granted permission to withdraw, and the appeal is *85dismissed. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at the trial proof of guilt of the defendant beyond a reasonable doubt of the offense of burglary. Driggers v. State, 244 Ga. 160, 161 (1) (259 SE2d 133); Moses v. State, 245 Ga. 180, 181 (1) (263 SE2d 916); Jones v. State, 154 Ga. App. 806, 807 (1) (270 SE2d 201); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628).
Decided January 9, 1981.
Theron Finlayson, for appellant.
Stephen Pace, Jr., District Attorney, for appellee.

Appeal dismissed.


Quillian, C. J., and Pope, J., concur.